Ray, J.
This case comes once more before us for decision. The litigation was commenced by appellant in 1855. Those curious to learn how many indirect roads may be discovered when a plain path lies open, and how far these roads may lead one astray, will find a pleasant study in the written history of this case. For such we cite 17 Ind. 236; 20 Ind: 204; 25 Ind. 119.
The present action was for possession of the real estate described in the contract of the 19th of October, 1858, 25 Ind. 119, and resulted, as all these suits have terminated, in favor of the defendant.
•It is argued that Sowle proved in this suit a complete legal *394title to the lands, and that the finding of the j ury against him should therefore have been set aside. As bis title was, in the opinion of the jury, upon the evidence, nothing but a mortgage, we cannot reverse the judgment, as there are facts which strongly support their verdict.
D. M Palmer, for appellant.
J. I. Best, for appellees.
The appellant however insists that the contract of October, 1858, estops the appellees from disputing his title. When it shall please him to sue in enforcement of that contract, it may properly be held that the parties are estopped from denying that appellant has a title worth the sum contracted to be paid for it. This decides all the points presented by the short argument of the appellant.
Judgment affirmed, with-costs.